Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8 and 14
b.	Pending: 1-20

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 3/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
for independent claim 1;
“deem a match condition to be met between the pattern of data of the received key word and the stored pattern of data of each respective set of memory cell pairs of the N strings of series-connected memory cells when a number of the strings of series-connected memory cells of the N strings of series-connected memory cells that are deemed to be non-conducting is greater than or equal to K strings of series-connected memory cells of the N strings of series- connected memory cells, where K is less than N and greater than zero”; for independent claim 8; and
“deem a match condition to be met between the pattern of data of the key word and the particular pattern of data when a number of the sets of memory cell pairs of the N sets of memory cell pairs that are deemed to be non-conducting is greater than or equal to a predetermined K sets of for independent claim 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada (US 5455784)
Hoang et al. (US 20210110244)
Jiang et al. (US 20170169075)
Wang (US 20160203868)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/7/2021